DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 09/09/2019 and 07/31/2020 have been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is recited in Claims 1 and 8: " the accessory mounting structure comprising: a bracket that supports an accessory on the engine" It is unclear as to what structure, i.e. the full scope of  the “accessory mounting structure” with an “engine and accessory” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “engine and accessory” are purely a functional elements and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “accessory mounting structure with an engine and accessory” together, due to numerous limitations directed towards features of the engine and accessory, the preamble remains indefinite as it states “An accessory mounting structure for an engine” (emphasis added). The preamble should be amended to clearly state that the accessory mounting structure includes the engine and accessory.
Claims 2-7 and 9-15 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US Patent No. 8,511,272) in view of Shimazaki (US Patent No. 4,938,448).
Regarding Claim 1, Koyama discloses an accessory mounting structure for an engine, the engine comprising a crankshaft that extends in a first direction, the accessory mounting structure comprising: a bracket (Koyama: Fig. 2-4; 7) that supports an accessory on the engine, the bracket including: a first portion connected to the engine and a second portion (Koyama: Fig. 2-4; 7a) connected to the accessory (Koyama: Fig. 2-4; 4).
Koyama fails to explicitly disclose a second portion having a lower rigidity than the first portion; the second portion functioning as a dynamic damper that attenuates vibration of the engine by vibrating in an opposite phase to the vibration of the engine and in the first direction when the engine vibrates in a second direction orthogonal to the first direction on a horizontal plane. However, Shimazaki teaches a second portion (Shimazaki: Fig. 5-8; 14) connected to an accessory (Shimazaki: Fig. 4; 10) and having a lower rigidity than the first portion; the second portion functioning as a dynamic damper that attenuates vibration of the engine by vibrating in an opposite phase to the vibration of the engine and in the first direction when the engine vibrates in a second direction orthogonal to the first direction on a horizontal plane (Shimazaki: Col. 1, Ln. 46-66; Col. 2, Ln. 59-68; Col. 3, Ln. 1-13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket in Koyama with the lower rigidity second portion from Shimazaki, with a reasonable expectation of success, in order to provide a means of reducing the transmission of vibrations produced by the accessory to an engine, thereby preventing the production of objectionable vibration and noise in the passenger compartment (Shimazaki: Col. 1, Ln. 46-66).
Regarding Claim 2, Koyama, as modified, teaches the accessory mounting structure for the engine according to claim 1, further comprising: a mounting portion (Koyama: Fig. 2-6; 6) connected to the accessory in a position separated from the bracket in the first direction, (Koyama: Fig. 2-4; 1) includes an end surface that intersects in the first direction and is adjacent to a rotating member that rotates together with the crankshaft in a place outside the engine; the mounting portion is disposed closer to the end surface than the bracket; and the second portion (Shimazaki: Fig. 5-8; 14) of the bracket has a lower rigidity than the mounting portion.  
Regarding Claim 6, Koyama, as modified, teaches the accessory mounting structure for the engine according to claim 2, wherein: a second accessory different from the accessory of the engine is disposed above the accessory; the mounting portion (Koyama: Fig. 2-6; 6) includes: a first mounting portion (Koyama: Fig. 2-6; 14) for connecting the accessory to the engine; and a second mounting portion (Koyama: Fig. 2-6; 12) for connecting the accessory to the engine at a place below the first mounting portion; and the second mounting portion has a lower rigidity than the first mounting portion.  
Regarding Claim 7, Koyama, as modified, teaches the accessory mounting structure for the engine according to claim 6, wherein the second mounting portion (Koyama: Fig. 2-6; 12) includes an L-shaped boss formed on a cylinder block of the engine.  
Regarding Claim 9, Koyama, as modified, teaches the accessory mounting structure for the engine according to claim 2, wherein the second portion (Shimazaki: Fig. 5-8; 14) of the bracket has a length in the first direction that is shorter than a length in a vertical direction.  

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buferne (US Patent No. 4,899,703) in view of Shintani et al. (US Patent No. 5,203,293).
Regarding Claim 1, Buferne discloses an accessory mounting structure for an engine, the engine (Buferne: Fig. 3-4; 6) comprising a crankshaft that extends in a first direction, the accessory mounting structure comprising: a bracket (Buferne: Fig. 3-4; 9) that supports an accessory (Buferne: Fig. 4; 5) on the engine, the bracket including: a first portion (Buferne: Annotated Fig. 3; P1) connected to the engine; and a second portion (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) connected to the accessory.
Buferne fails to explicitly disclose a second portion having a lower rigidity than the first portion; the second portion functioning as a dynamic damper that attenuates vibration of the engine by vibrating in an opposite phase to the vibration of the engine and in the first direction when the engine vibrates in a second direction orthogonal to the first direction on a horizontal plane. However, Shintani teaches a second portion (Shintani: Fig. 5; 22-23) connected to an accessory (Shintani: Fig. 5; 4) and having a lower rigidity than the first portion; the second portion functioning as a dynamic damper that attenuates vibration of the engine by vibrating in an opposite phase to the vibration of the engine and in the first direction when the engine vibrates in a second direction orthogonal to the first direction on a horizontal plane (Shintani: Col. 4, Ln. 14-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the bracket in Buferne with the damping rigidity from Shintani, with a reasonable expectation of success, in order to provide a second portion having a rigidity that takes into account the weight of the accessory so that vertical vibration is produced in synchronization with the resonant frequency of the engine vibration, thereby allowing the accessory to function as a dynamic damper to suppress the vertical vibration of the engine (Shintani: Col. 4, Ln. 14-28).
Regarding Claim 2, Buferne, as modified, teaches the accessory mounting structure for the engine according to claim 1, further comprising: a mounting portion (Buferne: Fig. 3; 5a, 8) connected to the accessory in a position separated from the bracket in the first direction, wherein: the engine (Buferne: Fig. 3-4; 6) includes an end surface that intersects in the first direction and is adjacent to a rotating member that rotates together with the crankshaft in a place outside the engine; the mounting portion is disposed closer to the end surface than the (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) of the bracket has a lower rigidity than the mounting portion.  
Regarding Claim 3, Buferne, as modified, teaches the accessory mounting structure for the engine according to claim 1, wherein the second portion (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) of the bracket (Buferne: Fig. 3-4; 9) has a length in the first direction that is shorter than a length in a vertical direction.  
Regarding Claim 4, Buferne, as modified, teaches the accessory mounting structure for the engine according to claim 3, wherein the second portion (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) of the bracket (Buferne: Fig. 3-4; 9) has a U-shaped or inverted U-shaped cross section on a virtual plane along the second direction.  
Regarding Claim 5, Buferne, as modified, teaches the accessory mounting structure for the engine according to claim 1, wherein: the first portion includes a fixing hole through which a fastener (Buferne: Fig. 3-4; 10) for fixing the bracket to the engine is inserted and a positioning hole through which a positioner (Buferne: Fig. 3-4; 10) for positioning the bracket with respect to the engine is inserted; and the second portion (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) includes an accessory connection portion to which the accessory is connected on an extending line of a center line of the positioning hole (Buferne: Fig. 3-4).
  
Regarding Claim 8, Buferne discloses an accessory mounting structure for an engine (Buferne: Fig. 3-4; 6), the engine comprising a crankshaft that extends in a first direction, the accessory mounting structure comprising: a bracket (Buferne: Fig. 3-4; 9) that supports an accessory (Buferne: Fig. 4; 5) on the engine, the bracket including: a first portion (Buferne: Annotated Fig. 3; P1) arranged on one side of the engine in the first direction and connected to the engine; and a second portion (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) connected to the accessory.
(Shintani: Fig. 5; 22-23) having a lower rigidity in the first direction than a first portion (Shintani: Col. 4, Ln. 14-28). [Note: See the rejection of Claim 1 for motivation.]  
Regarding Claim 9, Buferne, as modified, teaches the accessory mounting structure for the engine according to claim 2, wherein the second portion of the bracket (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) has a length in the first direction that is shorter than a length in a vertical direction.  
Regarding Claim 10, Buferne, as modified, teaches the accessory mounting structure for the engine according to claim 9, wherein the second portion (Buferne: Fig. 3-4; 11a, 11b, 12a, 12b) of the bracket (Buferne: Fig. 3-4; 9) has a U-shaped or inverted U-shaped cross section on a virtual plane along the second direction.  
Claim 11 is rejected, as set forth in the rejection of claim 5.
	Claim 12 is rejected, as set forth in the rejection of claim 5.
Claim 13 is rejected, as set forth in the rejection of claim 5.
Claim 14 is rejected, as set forth in the rejection of claim 5.
Claim 15 is rejected, as set forth in the rejection of claim 5.


    PNG
    media_image1.png
    598
    785
    media_image1.png
    Greyscale

I: Buferne; Annotated Fig. 3-4

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631